Case 0:19-cv-61462-RKA Document 11 Entered on FLSD Docket 07/15/2019 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 19-61462-CIV-ALTMAN/Hunt

  SHUBERT VERTILUS,
  and all others similarly situated;

         Plaintiffs,

  vs.

  ANGLIN’S BEACH CAFE, LLC,
  an active Florida limited liability company; and
  SPIRO MARCHELOS, individually;

        Defendants.
  ________________________________________________/

                             PLAINTIFF’S STATEMENT OF CLAIM

         Plaintiff, SHUBERT VERTILUS, on behalf of himself and all others similarly situated,

  and pursuant to the Court’s Order dated June 13, 2019 [DE 6] files this Statement of Claim.

  Statement of Claim as to Plaintiff

         1.      Defendants operate a restaurant.

         2.      Plaintiff began working for Defendants on January 2, 2019, as a non-exempt

  employee.

         3.      As of the filing of the Statement of Claim Plaintiff is still employed in the same

  non-exempt position.

         4.      Plaintiff and Defendants agreed that Plaintiff would be compensated

  $1,000/week.

         5.      Accordingly, Plaintiff’s hourly rate is $25.00/hour.

         6.      Defendants controlled Plaintiff’s schedule.




                                                     1
Case 0:19-cv-61462-RKA Document 11 Entered on FLSD Docket 07/15/2019 Page 2 of 4




           7.    Thus, Plaintiff was and remains a W2 employee and is not an independent

  contractor.

           8.    Based on records currently in Plaintiff’s possession, Plaintiff worked

  approximately fifty-five (55) hours per week.

           9.    Plaintiff was not compensated in any discernable pattern.

           10.   Instead, Defendants would pay Plaintiff at random times, sometimes by check,

  sometimes by cash, but never consistently and Defendants never took out withholding taxes.

           11.   Accordingly, Plaintiff will need to conduct discovery to determine all of the times

  and amounts Plaintiff was actually paid.1

           12.   Further, Plaintiff was and never has been paid a consistent amount.

           13.   Moreover, the violations are continuing as Plaintiff is still employed.

           14.   Despite being served with this lawsuit, Defendants have yet to correct their

  practices.

           15.   By way of example, Plaintiff was recently given a check for $1,000.

           16.   Defendants wrote in the check memo, “1099.”

           17.   Obviously, Defendants are now trying to avoid liability, and are continuing to not

  pay overtime, or properly take out W2 withholdings.

           18.   As of the filing of this Statement of Claim, Plaintiff has worked Defendants for 26

  weeks.

           19.   Assuming Plaintiff worked 55 hours each week, Plaintiff would be entitled to

  $26,000 ($1,000 per week at $25.00/hr. for 40 hours), of straight time; $14,625 of overtime



  1
         Undersigned counsel is in the process of working with Plaintiff to put together all of the
  times Plaintiff was paid. Because the payments were not consistent and because some of the
  payments were in cash, Plaintiff is not in possession of all of those records.
                                                   2
Case 0:19-cv-61462-RKA Document 11 Entered on FLSD Docket 07/15/2019 Page 3 of 4




  compensation (overtime rate of $37.50/hr. for 15 hrs./week for 26 weeks); for total compensation

  of $40,625.2

         20.     Plaintiff is also entitled to liquidated damages on all amounts owed as well as

  reasonable attorney’s fees and costs.

  Statement of Claim as to Similarly Situated Employees

         21.     This matter is brought as a Collective Action.

         22.     This matter is in its infancy.

         23.     There has been no discovery.

         24.     At this stage, Plaintiff is unaware of the number of similarly situated employees.

         25.     Plaintiff is also unaware as to the potential damages as to similarly situated

  employees.

         26.     Plaintiff will supplement this Statement of Claim upon receipt of the above

  information.

  Dated: July 15, 2019,




                          [THIS SPACE INTENTIONALLY LEFT BLANK]




  2
         There will be a set-off for amounts already paid to Plaintiff.
                                                   3
Case 0:19-cv-61462-RKA Document 11 Entered on FLSD Docket 07/15/2019 Page 4 of 4




                                             Respectfully submitted,

                                             By: /s/Michael L. Elkins
                                                    Michael L. Elkins
                                                    Florida Bar No. 523781
                                                    melkins@mlelawfirm.com
                                                    MLE LAW
                                                    633 S. Andrews Ave.
                                                    Suite 500
                                                    Fort Lauderdale, FL 33301
                                                    Telephone: (954) 401-2608
                                                    Co-Counsel for Plaintiff

                                                 /s/Joshua M. Entin
                                                     Joshua M. Entin, Esq.
                                                     Fla. Bar No. 493724
                                                     josh@entinlaw.com
                                                     ENTIN LAW GROUP, P.A.
                                                     633 S. Andrews Ave.
                                                     Suite 500
                                                     Fort Lauderdale, FL 33301
                                                     Telephone: (954) 761-7201
                                                     Co-Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

           I hereby certify that on this 15th day of July, 2019, I electronically filed the

    foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

    foregoing document is being served this day on all counsel of record or pro se parties

    identified on the attached Service List in the manner specified, either via transmission of

    Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for

    those counsel or parties who are not authorized to receive electronically Notices of

    Electronic Filing.



                                                /s Michael L. Elkins
                                                 Michael Elkins



                                                4
